Citation Nr: 1111465	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  02-05 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether new and material evidence has been received to reopen the Veteran's service connection claim for a back disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 


INTRODUCTION

The Veteran had active service from July 1967 to February 1970.                  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision dated in June 2004 of the Department of Veterans Affairs (VA) Regional Office (RO) in New Orleans, Louisiana.  

In October 2006, the Board denied the Veteran's claim.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In June 2008, the Court, pursuant to a May 2008 Joint Motion filed by the parties to this matter, remanded this matter to the Board.  In compliance with that order, the Board, in June 2009, remanded this matter for additional development.   

The issue of entitlement to an increased rating for service-connected posttraumatic stress disorder (PTSD) has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over the issue, so it is referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The RO denied the Veteran's original service connection claim for a back disorder in an April 1971 rating decision that the Veteran appealed to the Board.   

2.  In an unappealed October 1972 decision, the Board denied the Veteran's original service connection claim for a back disorder.      

3.  In several claims filed since October 1972, the Veteran has attempted to reopen his service connection claim for a back disorder, which either the RO or Board has denied (most recently in October 1999).    

4.  In February 2003, the Veteran filed his most recent claim to reopen his service connection claim for a back disorder.   

5.  In the June 2004 rating decision on appeal, the RO denied the Veteran's claim to reopen his claim for service connection for a back disorder.  

6.  VA has not received new and material evidence that would warrant a reopening of the Veteran's service connection claim for a back disorder.  


CONCLUSIONS OF LAW

1.  An October 1972 Board decision that denied the Veteran's service connection claim for a back disorder is final.  38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

2.  An October 1999 RO decision that denied the Veteran's claim to reopen his service connection claim for a back disorder is final.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200 (2010).

3.  New and material evidence has not been received to reopen the Veteran's claim of service connection for a back disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).
 

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In the interest of clarity, the Board will initially discuss whether the claim decided here has been properly developed for appellate purposes.  The Board will then address the merits of the claim, providing relevant VA law and regulations, the relevant facts, and an analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the claimant has been apprised of the law and regulations applicable to this matter, the evidence that would be necessary to substantiate the claim, and whether the claim has been fully developed in accordance with the Veterans Claims Assistance Act of 2000 (VCAA) and other applicable law.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1).  More specifically, VA is required to notify a claimant of the evidence and information necessary to substantiate a claim and whether the claimant or the VA is expected to provide the evidence, and is required to request from the claimant any other evidence in his or her possession that pertains to the claim.  Id.

VA provided the Veteran with notification letters dated in November 2003, May 2007, June 2009, and September 2009.  38 U.S.C.A. § 5103 and 38 C.F.R. § 3.159.  In these letters, VA informed the Veteran of the elements of his claim to reopen his service connection claim, and of the evidence necessary to substantiate the claim.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); Kent v. Nicholson, 20 Vet. App 1 (2006).  VA advised the Veteran of the respective duties of the VA and of the Veteran in obtaining evidence needed to substantiate his claim.  VA requested from the Veteran relevant evidence, or information regarding evidence which VA should obtain.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See also 73 Fed. Reg. 23353 (the requirement of requesting that the claimant provide any evidence in his/her possession that pertains to the claim was eliminated by the Secretary [effective May 30, 2008] during the course of this appeal, and this change eliminates the fourth element of notice as required under Pelegrini).  And, though the Veteran was not provided with complete VCAA notification prior to the adverse rating decision on appeal, following full notification the RO readjudicated the Veteran's claim in the November 2010 supplemental statement of the case of record.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2007) (VCAA notice must be provided to a claimant before the initial unfavorable RO decision).  See also Overton v. Nicholson, 20 Vet. App. 427 (2006) (a timing error may be cured by a new VCAA notification letter followed by a readjudication of the claim).  Based on this background, the Board finds VA's untimely notice in this matter to be harmless error.

The VA must also make reasonable efforts to assist the Veteran in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A.  The VCAA provides that the assistance provided by the Secretary shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary, as further defined by statute, to make a decision on the claim.  38 U.S.C.A. § 5103A.

In this matter, the Board finds that VA's duty to assist has been satisfied as well.  VA afforded the Veteran the opportunity to appear before one or more hearings to voice his contentions.  And VA obtained medical records relevant to this appeal.  

The Board notes that the RO did not provide compensation medical examination for the claim to reopen at issue here.  The Board finds this proper as this is a claim to reopen a previously denied claim.  With such claims, it is the Veteran's responsibility to generate new and material evidence that would warrant the reopening of the claim and the provision of a new compensation examination.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003) (upholding validity of 3.159(c)(4)(C)(iii) and finding that, "without the introduction of new and material evidence, VA is not required to provide a medical examination or opinion").

In sum, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with VA's duties to notify or assist the Veteran in this appeal.  Therefore, the Veteran has not been prejudiced as a result of the Board deciding his claim here.

II.  The Claim to Reopen the Claim for Service Connection

The Veteran has claimed since January 1971 that he incurred a back disorder during service as a result of an in-service fall during training.  In April 1971, the RO denied the Veteran's original service connection claim by concluding that the Veteran entered service with a preexisting congenital back disorder that was not aggravated by service.  

Service connection for VA compensation purposes will be granted for a disability resulting from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303(a) (2010).  Congenital or developmental defects are not diseases or injuries within the meaning of this legislation.  See 38 C.F.R. § 3.303(c).  However, service connection may be warranted for a congenital disorder if there is a superimposed injury or disease in-service.  See also VAOPGCPREC 82-90 (July 18, 1990).  

The Veteran appealed to the Board the RO's April 1971 decision denying his original claim.  The Board, in an unappealed October 1972 decision, denied the Veteran's claim on the same basis.  As the Veteran did not appeal that decision, that decision became final.  See 38 U.S.C.A. § 7104 (West 2002); 38 C.F.R. § 20.1100 (2010).

Between May 1974 and October 1999, the Veteran filed several claims to reopen his claim for service connection, which either the Board or the RO denied in several decisions of record.  As these decisions were unappealed, each became final as well.  A rating decision issued by the RO in October 1999 is the most recent unappealed and final decision regarding this issue on appeal.  See 38 U.S.C.A. §§ 5108, 7104, 7105 (West 2002); 38 C.F.R. §§ 3.156, 20.200, 20.1100 (2010).    

In February 2003, VA received the Veteran's most recent claim to reopen his claim for service connection for a back disorder.  The RO denied that claim in the June 2004 rating decision on appeal.

Where a claim has been finally decided, VA, before addressing that claim anew, must first determine whether new and material evidence has been submitted to reopen that claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).  If new and material evidence is presented or secured with respect to a final decision, the Secretary shall reopen and review the former disposition of that claim.  38 U.S.C.A. § 5108.

The requirement of submitting new and material evidence to reopen a claim is a material legal issue that the Board is required to address on appeal regardless of the RO's determination.  Barnett v. Brown, 83 F.3d 1380, 1383-84 (Fed. Cir. 1996). 

To address the merits of the Veteran's underlying service connection claim therefore, the Board must first decide whether VA has obtained new and material evidence since the final rating decision in October 1999 that denied the Veteran's claim to reopen his service connection claim for a back disorder.    

According to VA regulation, "new" evidence means existing evidence not previously submitted to agency decision makers.  "Material" evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence cannot be cumulative or redundant.  Id.

Again, the RO denied the Veteran's claim to reopen in the final October 1999 rating decision.  To determine whether new and material evidence has been submitted since then, the Board must compare the evidence of record at the time of that rating decision with the evidence of record received since that decision.

	Evidence of Record Considered in the October 1999 Rating Decision

The relevant evidence of record in October 1999 consisted of entrance and separation reports that did not note a back disorder; service treatment records that noted complaints and treatment for a back disorder; certain service treatment records that noted osteoarthritis in the spine secondary to the congenital disorder of scoliosis; a July 1972 hearing transcript in which the Veteran argues that he entered service without a back disorder, but injured his back during in-service training; VA treatment reports and treatment records dated between 1972 and 1999 which note scoliosis, increased lordosis, convexity to the right, partial sacralization, and complaints of chronic back pain, but which do not comment on whether service related to the Veteran's disorders; and the Veteran's several statements of record in which he asserts that his back disorder originated during service due to a training accident.     

In sum, the evidence in October 1999 was divided.  Certain evidence indicated that the Veteran had a pre-service congenital back disorder that interfered with his service.  Certain other evidence indicated that the Veteran initially injured his back during service.  Nevertheless, in the October 1999 rating decision, the RO found that no new and material evidence had been submitted to warrant a reopening of the Board's October 1972 final decision denying service connection.  The RO therefore denied the Veteran's claim to reopen.  38 C.F.R. § 3.303.  Again, that October 1999 decision became final.  It is therefore not subject to revision upon the same factual basis.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.200.

	Evidence Received Since the October 1999 Final Rating Decision

The evidence that must be considered in determining whether there is a basis for reopening the Veteran's claim is relevant evidence that has been added to the record since the final October 1999 rating decision.  Since that decision, the relevant information added to the record consists of additional statements from the Veteran asserting that he incurred a back disorder during service due to a training accident; VA treatment records pertaining to treatment received in December 1972, which reflect the Veteran's complaints of back pain, note his claim that he injured his back during a training accident, opine that the Veteran was belligerent and over-reacted to an examiner's touch, found the Veteran's complaints "greatly magnified" by a psychiatric disorder, note radiographic evidence indicating a normal lumbosacral spine, and note diagnoses of scoliosis, psychoneurosis, spasm, and back pain; additional VA treatment records dated between 1999 and December 2004 which note degenerative joint disease of the spine, but which do not comment on whether the Veteran's service relates to that disorder; treatment records dated from 1998 to 2003 which pertain to civilian employment, and which are negative for a back disorder; private treatment records dated between August 2007 and August 2009 which note scoliosis, spondylosis, and back pain but which do not comment on whether the Veteran's back disability relates to service; and a lay statement from the Veteran's sister in which the Veteran's statements regarding in-service and post-service back pain is repeated.  

The evidence, submitted since October 1999 is new evidence in the claims file.  It has been included in the claims file since the October 1999 final rating decision that denied the Veteran's claim to reopen his service connection claim for a back disorder.  The Board finds, however, that none of this new evidence can be construed as material evidence.  The new evidence merely indicates what was demonstrated by the record in October 1999, and which was evident in the record as early as April 1971 - that the Veteran has a back disability that appears to entail congenital and degenerative aspects.  None of the new evidence addresses the essential issue here, which is whether the Veteran's current disorders were incurred in service, or were aggravated by service.  See 38 C.F.R. §§ 3.303, 3.306.  Even when considered with previous evidence of record, the new evidence does not relate to an unestablished fact necessary to substantiate any aspect of the Veteran's claim.  See 38 C.F.R. §§ 3.303, 3.306.  The evidence is not new and material evidence, therefore.  38 C.F.R. § 3.156.

Accordingly, the claim to reopen the service connection claim for a back disorder is denied.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the- doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence to reopen the Veteran's service connection claim for a back disorder has not been received, and the appeal is denied.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


